Citation Nr: 1230632	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-02 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a left ear hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick Mulqueen, Law Clerk






INTRODUCTION


The Veteran, who is the appellant, served on active duty from June 1973 to June 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

The issue of whether new and material evidence has been presented to reopen a claim for service connection for a right ear hearing loss disability has been raised by the record, and the claim is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

On VA examination in July 2007, the VA examiner did not provide a description of the functional effects caused by the Veteran's hearing loss on the ordinary conditions of daily life, including employment.  In December 2009, in his substantive appeal, the Veteran stated that his left ear hearing loss has a direct bearing on his activities of daily living.

A VA medical examination must include a full description of the effects of disability upon the person's ordinary activities.  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).  The Board therefore determines the report of the VA examination in July 2007 examination is inadequate to decide the claim for increase. 



On the claim of service connection for tinnitus, the Veteran disputes the finding of the VA examination in July 2007, because the examiner reported that the Veteran denied having tinnitus in service.  The Veteran asserts that a grenade was accidentally dropped outside of his bunker and he has had ringing in his ears ever since.  As the Veteran's statements are competent and credible evidence, the Board finds that the evidence of record is insufficient to decide the claim and further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiological examination to determine:

a). The current level of impairment of the service-connected left ear hearing loss disability and the non-service connected right ear hearing disability.  

In assessing the severity of the hearing loss in the service-connected left ear, the VA examiner is asked to comment on the impact of the Veteran's disability on his employment and activities of daily life.  

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that tinnitus is related to noise exposure in service.  

In formulating an opinion, the VA audiologist is asked to address whether tinnitus is consistent with the Veteran's service-connected left ear hearing loss disability.


Also, the Board finds that Veteran's statement about the grenade incident in service is competent and credible evidence, pertaining to tinnitus. 

The Veteran's file should be made available to the examiner for review.

2.  After the above development has been completed, adjudicate the claims.  On the claim for increase, 38 C.F.R. § 3.383 should be considered, if applicable. 

If any determination remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



